Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10104699. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are included with in the patent or are obvious variants of the limitations in the patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-9, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to Step 1, the claims fall under the statutory category of a method or device for including at least one step.
With respect to Step 2A—Prong 1, the claims recite a judicial exception of an abstract idea. The claim recites the limitations of data input, processing , and a display output. The processing
 limitation, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer hardware.  That is, other than reciting display, processors, and memory nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor and memory language, the claim encompasses a user performing, in the mind, several analyses. The mere nominal recitation of an processor and memory does not take the claim limitations out of the mental process grouping. Thus, each of the limitations in the claim recite a mental process. 
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of an processors and memory that performs the processing steps. The gathering of data and display are used in typical ways (display displays the output of the calculation and the data is obtained via sensing with sensors). The limitations are recited at a high level of generality and merely automates the processing steps, therefore acting as a generic computer to perform the abstract idea. The processor and memory is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible. The non-rejected claims include some control via commanding or connecting. Examiner recommends amending to put some control into the independent claims. 
Allowable Subject Matter
Claims 17-20 are allowed.
Claims 1-16 have allowable matter but have outstanding non-art rejections that must be overcome prior to a Notice of Allowance. 
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, and 17 all of the prior art of record fails to teach or suggest the limitation of claim 1, a method of connecting to a self-propelled device, the method performed by one or more processors of a mobile computing device and comprising: detecting a radio signal emitted from the self-propelled device; based on the detected radio signal, generating a dynamic representation of a signal strength of the radio signal; and displaying the dynamic representation of the signal strength on a touch-sensitive display of the mobile computing device. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art discloses Snoot US 20090295635 A1 discloses a system and method for communication with an autonomous air vehicle are provided. The system comprises a steerable antenna array including a plurality of directional antenna elements each selectable to receive a video signal from the air vehicle. An antenna control unit is operatively coupled to the antenna elements and includes a magnetometer for determining an orientation for each of the antenna elements. A ground control station is in operative communication with the antenna array and comprises a ground data terminal in operative communication with the antenna control unit, and an operator control unit in operative communication with the data terminal and the antenna control unit. The operator control unit is configured to obtain positions of the air vehicle and the ground control station from the data terminal. The operator control unit is further configured to determine which of the antenna elements to select by utilizing the positions of the air vehicle and the ground control station, and the orientation of one of the antenna elements.
All dependent claims are have allowable matter for at least the reasons of claim 1, 9, and/or 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20120015686 A1 methods and systems for utilizing a mobile computing device (e.g., such as a mobile phone) for use in controlling a model vehicle are described. Consistent with some embodiments, a mobile computing device provides various user controls for generating signals that are communicated to a radio transmitter device coupled with the mobile computing device, and ultimately broadcast to a receiver residing at a model vehicle. With some embodiments, the mobile computing device may be integrated with a controller housing which provides separate user controls, such that a combination of user controls present on the mobile computing device and the controller housing can be used to control a model vehicle.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665